DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-20, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-024353 and JP2019089031 filed on 02/14/2019 and on 05/09/2019 respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 and 05/29/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 19  and 20 the claim limitations do not use “means for” language to invoke 35 U.S.C. § 112(f). Regarding claim 19  The functional language “configured to acquire” subsequently modifies the non-structural term “an operating condition acquisition part”. The non-structural claim term “an operating condition acquisition part” is not subsequently modified by any structural language limitations. Therefore, despite not using “means for” language, the limitation is considered to have invoked 35 U.S.C. § 112(f) and should be treated accordingly.
35 U.S.C. § 112(f) has been invoked for following terms for similar reason.

“an estimated value calculation part” followed by functional language “configured to calculate” not subsequently modified by any structural language limitations. (claim19)
“an actual value acquisition part” followed by functional language “configured to acquire” not subsequently modified by any structural language limitations. (claim19)
“a determination part” followed by functional language “configured to determine” not subsequently modified by any structural language limitations. (claim19)
“a calculation part” followed by functional language “calculate” not subsequently modified by any structural language limitations. (claim 20)
“a verification part” followed by functional language “configured to” not subsequently modified by any structural language limitations. (claim 20)

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1,2,7,8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jammu et al. (US 20100138182 A1) (hereinafter Jammu).

Regarding Claim 1 Jammu teaches 
A method for evaluating an operating state of a wind turbine facility including at least one wind turbine, comprising:  
a step of acquiring an operating condition (Abstract, line 1-3, " A method of wind turbine management includes receiving operational information on operational characteristics of a wind turbine.) or the at least one wind turbine; 
a step of calculating an estimated value of a physical quantity measurable on the at least one wind turbine and corresponding to the operating condition (Para [0032], line 19-24, “According to an aspect, the set of rules (i.e. estimated value ) are configurable (i.e. calculated ), and may be configured based on operational information (i.e. physical quantity)  such as historical data, heuristic data, engineering data for the wind turbine, environmental factors, wind turbine ;
 a step of acquiring an actual value corresponding to the physical quantity (Para[0039], line 8-14, “In such cases, advanced operational information (i.e. actual value of the physical quantity ) is retrieved from the wind turbine, based on the initial analysis of operational information received routinely. The advanced operational information is then received and used for conducting an enhanced diagnostic analysis of the wind turbine”).
a step of determining whether an abnormality (Para[0044],line 1-8) is present in the at least one wind turbine by comparing the estimated value and the actual value (Para [0044], line 5-8, “. To accomplish whether the fault (i.e. abnormality) is resettable, the operational information (i.e. actual value) is compared with respect to the rules (i.e. estimated value))

Regarding Claim 2 Jammu teaches
The method according to claim 1,
wherein the estimated value (Para [0032], line 1-3, “According to various embodiments, the rules 240 (i.e. estimated value) are utilized by the management module 224 to analyze and determine the fault within the wind turbine.”) is calculated by inputting the operating condition as an input parameter to a physical model of the wind turbine facility or the at least one wind turbine (Para[0032], line 1-15 , “ Occasionally, the operational information may be insufficient to perform analysis. As such, the management module 224 may request for advanced operational information,
from the wind turbine module (e.g., the wind turbine module 110 of FIG. 1). The advanced operational information is over and above the operational information routinely received by the management module 224. The farm server 210, in turn, communicates the request to a computer (e.g., the computer 106 of FIG. 1) of the wind turbine module. As discussed, the computer 106 aggregates extensive operational information (i.e. a model that is getting the operational information (i.e. operation condition) as input is further processed by the computer), from which routine operational information is communicated to the control server 220.” According to Para [0032] , line 19-24, “According to an aspect, the set of rules are configurable, and may be configured based on operational information such as historical data, heuristic data, engineering data for the wind turbine, environmental factors, wind turbine configuration, among several others”).  
Regarding Claim 7 Jammu teaches
The method according to claim 1
Jammu further teaches
wherein a difference between the estimated value and the actual value is calculated, and it is determined whether an abnormality is present based on whether the difference exceeds a threshold (Para [0032], line 3-10, “For example, the rules 240 (i.e. estimated value) may specify a safe range of threshold value of temperatures of various wind turbine components or regions, frequency of occurrence of the errors according to 
Regarding Claim 8, Jammu teaches
The method according to claim 1
Jammu further teaches
wherein the at least one wind turbine includes a plurality of wind turbines (Fig 1, wind farm 100, Para[0018], line 1-6, “ The wind farm 100 comprises multiple wind turbine modules HOj, 1102 ... 110 v, each of the multiple wind turbine modules 110 being communicably coupled to a farm server 120”), and wherein the method includes a step of identifying a wind turbine having an abnormality by comparison in behavior of the actual value with respect to the operating condition among the plurality of wind turbines ( Abstract , line 1-7, “A method of wind turbine management includes receiving operational information (i.e. operating condition) on operational characteristics of a wind turbine. The operational information is analyzed based on a set of rules (i.e. estimated value. Based on the prior art Para [0032] rules are developed based on historical data (i.e. behavior) of plurality of wind turbine), and a determination is made as to whether a fault (i.e. abnormality)of the wind turbine is resettable”. Fig 3, block 314 represent fault analysis log which identify fault i.e. abnormality. According to Fig 2, wind turbine farm is presented by 202 which contains plurality of turbines”).  
Regarding Claim 19  Jammu teaches 
A device for evaluating an operating state of a wind turbine facility including at least one wind turbine, comprising: 
an operating condition acquisition part (Para[0018], line 8-11, “The controller 104 is configured to receive operational information associated with the wind turbine 102 and the wind turbine module 110”) configured to acquire an operating condition (Abstract, line 1-3, " A method of wind turbine management includes receiving operational information on operational characteristics of a wind turbine”)  or the at least one wind turbine;  
an estimated value calculation part (Fig 2, element 224, Para[0032], line 1-3, “ According to various embodiments, the rules 240 (i.e. estimated value)  are utilized by the management module 224 to analyze and determine the fault within the wind turbine”) configured to calculate an estimated value of a physical quantity measurable on the at least one wind turbine and corresponding to the operating condition (Para [0032], line 19-24, “According to an aspect, the set of rules (i.e. estimated value ) are configurable (i.e. calculated ), and may be configured based on operational information (i.e. physical quantity)  such as historical data, heuristic data, engineering data for the wind turbine, environmental factors, wind turbine configuration, among several others “.So according to the prior art the “rules” are not actual data collected from the wind turbine. Rather they are  predicted data or configurable data based on  safe range of threshold (Para[0032], line 3-4), knowledge related to  various condition to be met for auto reset, component condition ,baseline parameter mismatch and warning (Para[0032], line 25-29.Thus they represent estimate or prediction”);
 an actual value acquisition part (Fig 1, element 104, Para [0018], line 8-11 , “ The controller 104 is configured to receive operational information associated with the wind turbine 102 and the wind turbine module 110.”) configured to acquire an actual value corresponding to the physical quantity (Para[0039], line 8-14, “In such cases, advanced operational information (i.e. actual value of the physical quantity ) is retrieved from the wind turbine, based on the initial analysis of operational information received routinely. The advanced operational information is then received and used for conducting an enhanced diagnostic analysis of the wind turbine”).
a determination part configured to determine whether an abnormality (Fig 2, element 224,Para[0044], line 2-6, “In one embodiment, the management module 224 analyzes the operational information 130 of the wind turbine modules 110 to determine if the fault (i.e. abnormality) that caused the wind turbine to be tripped is resettable”) is present in the at least one wind turbine by comparison between the estimated value and the actual value (Para [0044], line 5-8, “. To accomplish whether the fault (i.e. abnormality) is resettable, the operational information (i.e. actual value) is compared with respect to the rules (i.e. estimated value)).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

  Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jammu et al. (US 20100138182 A1) (hereinafter Jammu) in view of Altemark (US 20100179773 A1), (hereinafter Altemark).
Regarding Claim 4 Jammu teaches
The method according to claim 1
Jammu is silent with regards to 
wherein the at least one wind turbine includes a plurality of wind turbines, and  wherein the operating condition is obtained by averaging parameters acquired from each of the plurality of wind turbines.  
Altemark  teaches wherein the at least one wind turbine includes a plurality of wind turbines (Fig1, line 1-4, “plurality of wind energy installations 11, 11a, 11b, 11c”), and  wherein the operating condition is obtained by averaging parameters acquired from each of the plurality of wind turbines (Para[0025], line 12-14, “ In addition, the logic module 27 compares the state data(i.e. operating condition) with an average value, which reflects the average state of wind energy installations (i.e. plurality of wind turbines) of this type in a corresponding operating state.”) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the at least one wind turbine includes a plurality of wind turbines, and  wherein the operating condition is obtained by averaging parameters acquired from each of the plurality of wind turbines as taught by Altemark in view of Jammu  for the purpose of reduce the variation in operation condition data during calculation .The technique of using average value will facilitate the monitoring of wind turbine as uniform as possible with less scope of miscalculation and false fault determination (Altemark, Para[0005]).


  Claims 10 ,12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Jammu in view of Ikeda et al. (US 20150116131 A1) (hereinafter Ikeda).
Regarding Claim 10 Jammu teaches 
The method according to claim 1
a step of calculating an abnormality ( Para[0044],line 1-8, “fault”) of each of the plurality of wind turbines, based on the operating condition (Para[0044], line 1-2, “operational information) of each of the wind turbines (Fig 1, Para[0018], line 1-5 , “a wind farm 100 comprises multiple wind turbine”); 
a step of determining whether an abnormality ( Para[0044],line 1-8, “fault”) is present in each of the plurality of wind turbine (Fig 1, Para[0018], line 1-5 , “a wind farm 100 comprises multiple wind turbine”) .
Jammu is silent with regards to 
a step of calculating an abnormality degree of each of the plurality of wind turbines, based on the operating condition of each of the wind turbines; 
a step of determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines, and 
a step of, if at least one of the plurality of wind turbines is determined to have an abnormality, verifying an abnormality positive determination that the at least one of the plurality of wind turbines has the abnormality, and 
wherein the step of verifying the abnormality positive determination includes: 
a step of acquiring a determination result regarding one or more other of the plurality of wind turbines based on the abnormality degree, in a predetermined period including a timing of acquiring the operating condition used for calculating the abnormality degree based on which the abnormality positive determination is made, and
a step of making a first validity determination whether the abnormality positive determination is valid, based on the number of wind turbines that are determined to be abnormal based on the abnormality degree among the one or more other of the plurality of wind turbines.  
Ikeda teaches 
a step of calculating an abnormality degree ( Para[0083], line 9-13, “higher degree of abnormality ) based on the operating condition of each of the wind turbines (Para[0082], line 1-10, Based on this paragraph the degree of abnormality is measured based on CT and WN . These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine ); 
a step of determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines (Par a[0083], “For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition. “. That means wind turbine in abnormal condition)and 
a step of, if at least one of the plurality of wind turbines is determined to have an abnormality, verifying an abnormality positive determination that the at least one of the plurality of wind turbines has the abnormality (Para [0083] and Para [0084] line 1-8, “Because two levels of threshold values are separately provided as , and 
wherein the step of verifying the abnormality positive determination (Steps showed in step 4, 5 and 6 ) includes: 
a step of acquiring a determination result regarding one or more other of the plurality of wind turbines based on the abnormality degree, in a predetermined period including a timing of acquiring the operating condition used for calculating the abnormality degree based on which the abnormality positive determination is made (Para [0083], “ Data server 330 determines whether each apparatus of wind turbine 10 is in an abnormal condition or not (i.e. determination results)  by using the below-described diagnostic parameter (i.e. abnormality degree ) in the operation period (i.e. predetermined period) , and using threshold values CT and WN. The result is then displayed on monitoring terminal 340. For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition (i.e. abnormality positive determination). Where the measurement data exceeds threshold value WN, monitoring terminal 340 displays a sign such as “WARNING”, for example, 
a step of making a first validity determination whether the abnormality positive determination is valid, based on wind turbines that are determined to be abnormal based on the abnormality degree (Para [0084], line 8-12, “When the measurement data falls between threshold value CT and threshold value WN (i.e. the abnormality degree) , a determination as to whether a diagnosis is to be made by a specialist can be made (i.e. a first validity determination) while observing the condition of each apparatus of wind turbine 10”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching  using different levels of abnormality based on operating condition as taught by Ikeda in view  Jammu  for the purpose of detecting reliable diagnosis and its severity .The technique described by Ikeda is usable for single wind turbine and it does not explicitly teach its application for multiple wind turbine , However it is obvious to apply  this technique as taught by Ikeda for multiple wind turbines as taught by Altemark and Jammu. Therefore, this technique of abnormality degree evaluation will facilitate cheap and easy diagnosis of fault condition. (Ikeda, Para [0007]).
Regarding claim 12 Jammu and Ikeda teaches 
The method according to claim 10,
Ikeda further teaches a step of notifying that the abnormality is detected (Fig 6, block S41-“Display diagnostic results”) if the abnormality positive determination is determined (Para [0083] and Para [0084] line 1-8, “Because two levels of threshold values are 
Ikeda does not explicitly teach that the positive determination is valid.
However as according to Para [0083] and [0084] a positive abnormality determination is detected and displayed as showed in Fig 6, it is very obvious for any ordinary skill of art to conclude that this determination is valid. In case of any invalid determination it would not be displayed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching of a step of notifying that the abnormality is detected if the abnormality positive determination is determined to be valid as taught by Ikeda in view of Jammu for the purpose of proper notification of abnormality detection. The technique notification for any valid abnormality will support prompt action and help to avoid unnecessary downtime of the turbine.

Regarding Claim 13 Jammu teaches 
The method according to claim 1, 
wherein the at least one wind turbine includes a plurality of wind turbines (Fig 1, Para [0018], line 1-5, wind farm 100 comprises multiple wind turbine), wherein the method further includes: 
Jammu is silent with regards to 
 a step of calculating an abnormality degree of each of the plurality of wind turbines, based on the operating condition of each of the wind turbines;
 a step of determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines, and 
 a step of, if at least one of the plurality of wind turbines is determined not to have an abnormality, verifying an abnormality negative determination that the at least one of the plurality of wind turbines does not have an abnormality, and
 wherein the step of verifying the abnormality negative determination includes:
 a step of calculating a statistic of the abnormality degree of each of the plurality of wind turbines; 
a step of calculating a relationship between the abnormality degree of each of the plurality of wind turbines and the statistic; and 
a step of a making a second validity determination whether the abnormality negative determination is valid for each of the wind turbines, based on the relationship.  
Ikeda teaches 
a step of calculating an abnormality degree ( Para[0083], line 9-13, “higher degree of abnormality ) based on the operating condition of each of the wind turbines (Para[0082], line 1-10, Based on this paragraph the degree of abnormality is measured based on CT and WN . These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine”)
 a step of determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines (Para [0083], “For example, where the measurement data exceeds threshold value CT, 
a step of, if at least one of the plurality of wind turbines is determined not to have an abnormality ( Fig 6 , block 38 , “Determine diagnostic result as “GOOD” where diagnostic parameter value  is not higher than first threshold value)”), verifying an abnormality negative determination (Para[0094], line 6-8, “ displays the “GOOD” sign (i.e. negative determination )where the diagnostic result is other than above (i.e. not warning or attention for abnormal condition) that the at least one of the plurality of wind turbines does not have an abnormality, and
wherein the step of verifying the abnormality negative determination includes:
a step of calculating a statistic (Para[0078], line 8-12, “At the same time, data server 330 automatically generates a threshold value of the diagnostic parameter for each of the diagnostic operation conditions, through a statistical calculation of the diagnostic parameter stored in the storage unit (step S25).”) of the abnormality degree (Para[0082], line 2-5, “The average value of the plurality of diagnostic parameters is denoted as p^,, and the standard deviation is denoted as a0. For example, assume that a first threshold value CT is pQ+3a0, and a second threshold value WN is three times the first threshold value”. Based on Para[0083], this CT and WN are used to determine the abnormality degree ) of each of wind turbines; 
a step of calculating a relationship between the abnormality degree of each of the plurality of wind turbines and the statistic (Fig 6, Block 38 shows based on ; and 
a step of a making a second validity determination whether the abnormality negative determination is valid for each of the wind turbines, based on the relationship (Para [0084], line 1-4, “Because two levels of threshold values are separately provided as described above, when the measurement data is lower (i.e. relationship between CT and measurement) than threshold value CT (i.e. no abnormality), a specialist’s judgment (validity determination) is not required”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching  using different levels of abnormality based on operating condition as taught by Ikeda in view of  Jammu  for the purpose of detecting reliable diagnosis and its severity .The technique described by Ikeda is usable for single wind turbine and it does not explicitly teach its application for multiple wind turbine , However it is obvious to apply  this technique as taught by Ikeda for multiple wind turbines as taught by Altemark and Jammu as this technique can be used to improve multiple turbine management . Therefore, this technique of abnormality degree evaluation will facilitate cheap and easy diagnosis of fault condition. (Ikeda, Para [0007]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Jammu in view of Parthasarathy et al. (US 20110313726 A1) (hereinafter Parthasarathy). 
Regarding Claim 3 Jammu teaches
 The method according to claim 1
Jammu is silent with regards to 
 wherein the estimated value is calculated by inputting the operating condition as an input parameter to a machine learning model of the wind turbine facility or the at least one wind turbine.  
Parthasarathy teaches 
wherein the estimated value (Para [0049], line 4-6, “When there is an appreciable fault, the associated model estimate (i.e. estimated value) may diverge from the actual sensor reading) is calculated by inputting the operating condition as an input parameter to a machine learning model ( Para[0049] , line 6-8, “In some cases, AMs (i.e. associated model estimate) may be implemented as an auto-associative neural network (AANN)(i.e. machine learning model). It is contemplated that a neural network may be employed as a model of the system that maintains dependencies among parameters (i.e. operating conditions) of interest.”) of the wind turbine facility (Fig 9) or the at least one wind turbine.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, wherein the estimated value is calculated by inputting the operating condition as an input parameter to a machine learning model of the wind turbine facility or the at least one wind turbine  
 for the purpose of using machine learning technique to handle huge amount of data .Therefore, this technique of using machine learning can facilitate intelligent data analysis for fault detection. (Parthasarathy, Para [0003]).
Regarding Claim 9 Jammu teaches
The method according to claim 8
Jammu is silent with regards to 
 wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and a wind turbine whose correlation coefficient exceeds a threshold is determined to have an abnormality.  
Parthasarathy teaches 
wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and a wind turbine whose correlation coefficient exceeds a threshold (Fig 6, element 45, block 53) is determined to have an abnormality (Para [0017], line 8-15, “In some cases, simple scatter plot(s) and/or statistical threshold(s) may be used for comparison across wind turbines. An associative model (i.e. estimated value) that maps a correlation between the performance parameters of the wind turbines in a region may be provided. An anomaly may be detected if there is a break in the expected correlation, as actual performance parameters (i.e. actual value) deviate from the associative model estimate”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and a wind turbine whose correlation coefficient exceeds a threshold is determined to have an abnormality as taught by Parthasarathy in view of Altemark and Jammu for the purpose of better fault prediction. Therefore, this technique of using correlation coefficient can facilitate reduction in false fault prediction (Parthasarathy, Para [0017]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Jammu in view of Happy (WO 2009016020 A1) (hereinafter Happy) 
Regarding Claim 5 Jammu teaches
 The method according to claim 1
wherein the at least one wind turbine includes a plurality of wind turbines (Fig 1, Para [0018], line 1-5, wind farm 100 comprises multiple wind turbine), 
Jammu is silent with regards to 
wherein the estimated value is obtained by applying statistical processing to the actual value acquired from each of the plurality of wind turbines.  
Happy teaches 
 wherein the estimated value is obtained by applying statistical processing to the actual value acquired (Page 2, line 31-32, “The first and second values (i.e. estimated values) may be actual, average, median, distribution or deviation values of a given operation parameter (i.e. statistical processing to the actual value.”) from each of the plurality of wind turbines (Page 1, Abstract line 1) 
. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, wherein the at least one wind turbine includes a plurality of wind turbines, and wherein the estimated value is obtained by applying statistical processing to the actual value acquired from each of the plurality of wind turbines as taught by Happy in view of Jammu for the purpose of prediction of failure with statistical analysis. Therefore, this technique of using statistical parameter of actual value facilitate the precise prediction of failure. (Happy, page 1, line 34-37)
Regarding Claim 6 the combination of Jammu, and Happy teaches
The method according to claim 5,
Happy further teaches
wherein the estimated value is an average of the actual value(Page 2, line 31-32, “The first and second values (i.e. estimated values) may be actual, average, median, distribution or deviation values of a given operation parameter (i.e. statistical processing to the actual  value .”) acquired from each of the plurality of wind turbines ( Page 1, Abstract line 1) .

Allowable Subject Matter
Claim 11, 14-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Below is the examiners reasons of allowance:
Regarding claim 11  the closest prior art of record Jammu and Ikeda teaches following 
Regarding claim 11 ,Jammu and Ikeda teaches 
The method according to claim 10,
Ikeda further teaches wherein the step of making the first validity determination includes determining that the abnormality positive determination (Para [0083] and Para [0084] line 1-8, “Because two levels of threshold values are separately provided as described above, when the measurement data is lower than threshold value CT, a specialist’s judgment is not required. On the other hand, when the measurement data is higher than threshold value WN, the measurement data can be readily classified as requiring a careful judgment (i.e. verifying an abnormality positive determination),
However the prior art alone or in combination fails to anticipate or render obvious the abnormality positive determination is invalid if the number is less than a first verification threshold, and determining that the abnormality positive determination is valid if the number is not less than the first verification threshold in combination with the rest of the claim limitations as claimed and defined by applicant.
Regarding claim 14 -16 the closest prior art of record  Jammu and Ikeda teaches following 
 Jammu and Ikeda teaches the method according to claim 13.
Ikeda further teaches 
a step of issuing notification if the abnormality negative determination (Fig 6, Block S41, when display is GOOD)
abnormality degree of wind turbines (Para [0083],).  
a deviation between the abnormality degrees of each wind turbine (Para [0084])
However the prior art alone or in combination fails to anticipate or render obvious
Claim 14: further comprising a step of issuing notification if the abnormality negative determination is determined to be invalid.  
Claim 15: wherein the statistic is an average of the abnormality degree of the plurality of wind turbines.  
Claim 16: wherein the relationship is a deviation between the abnormality degree of each wind turbine and the statistic
 in combination with the rest of the claim limitations as claimed and defined by applicant (non-teaching part showed in bold).
Regarding claim 17 Jammu and Ikeda teaches 
The method according to claim 13, 
However the prior art alone or in combination fails to anticipate or render obvious
wherein the step of making the second validity determination includes determining that each wind turbine is abnormal if the relationship is not less than a second verification threshold, and determining that each wind turbine is normal if the relationship is less than the second verification threshold in combination with the rest of the claim limitations as claimed and defined by applicant.
Regarding claim 18 and 20 the closest prior art of record  Jammu and Ikeda teaches following 
Regarding claim 18  Jammu teaches 
The method according to claim 1
wherein the at least one wind turbine includes a plurality of wind turbines (Fig 1, Para [0018], line 1-5, wind farm 100 comprises multiple wind turbine), wherein the method further includes.
Ikeda teaches 
a step of calculating an abnormality degree ( Para[0083], line 9-13, “higher degree of abnormality ) based on the operating condition of each of the wind turbines (Para[0082], line 1-10, Based on this paragraph the degree of abnormality is measured based on CT and WN . These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine ); 
a step of, if at least one of the plurality of wind turbines is determined to have an abnormality based on the abnormality degree, verifying the determination based on the abnormality degree of the other of the plurality of wind turbines at a timing of acquiring the operating condition (Para [0083], “ Data server 330 determines whether each apparatus of wind turbine 10 is in an abnormal condition or not (i.e. determination results)  by using the below-described diagnostic parameter (i.e. abnormality degree ) in the operation period (i.e. predetermined period) , and using threshold values CT and WN. The result is then displayed on monitoring terminal 340. For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition (i.e. abnormality positive determination). Where the measurement data exceeds threshold value WN, monitoring terminal 340 displays a sign such as “WARNING”, for example, indicating that the corresponding apparatus is in a condition with a higher degree (i.e. abnormality degree) 
However the prior art alone or in combination fails to anticipate or render obvious the a step of, if at least one of the plurality of wind turbines is determined not to have an abnormality based on the abnormality degree, verifying the determination based on a strength of relevance between a statistic calculated from the abnormality degree of each of the plurality of wind turbines at a timing of acquiring the operating condition and the abnormality degree of the at least one of the plurality of wind turbines that is determined not to have an abnormality  in combination with the rest of the claim limitations as claimed and defined by applicant.
Regarding claim 20  Jammu teaches 
The method according to claim 1wherein the at least one wind turbine includes a plurality of wind turbines (Fig 1, Para [0018], line 1-5, wind farm 100 comprises multiple wind turbine), wherein the method further includes.
Ikeda teaches 
a calculation part configured to calculate  an abnormality degree ( Para[0083], line 9-13, “higher degree of abnormality ) based on the operating condition of each of the wind turbines (Para[0082], line 1-10, Based on this paragraph the degree of abnormality is measured based on CT and WN . These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine ; 
a verification part configured to, if at least one of the plurality of wind turbines is determined to have an abnormality based on the abnormality degree, verify the determination based on the abnormality degree of the other of the plurality of wind turbines at a timing of acquiring the operating condition, (Para [0083], “ Data server 330 determines whether each apparatus of wind turbine 10 is in an abnormal condition or not (i.e. determination results)  by using the below-
However the prior art alone or in combination fails to anticipate or render obvious the  wherein the verification part is further configured to, if at least one of the plurality of wind turbines is determined not to have an abnormality based on the abnormality degree, verify the determination based on a strength of relevance between a statistic calculated from the abnormality degree of each of the plurality of wind turbines at a timing of acquiring the operating condition and the abnormality degree of the at least one of the plurality of wind turbines that is determined not to have an abnormality  
in combination with the rest of the claim limitations as claimed and defined by applicant.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Wassink et al . (US 20210047996 A1) (Fig 1B, 2 and 3) - The prior art is not used for rejection due to non-qualifying date.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


AEYSHA. SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862